  4:15-cr-03133-RGK-CRZ Doc # 71 Filed: 02/03/21 Page 1 of 1 - Page ID # 189




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                    4:15CR3133

      vs.
                                                               RELEASE ORDER
JOHN MICHAEL STEVEN BROWN,

                     Defendant.



       The defendant is released subject to the following:

       1)     The defendant shall appear at his revocation hearing scheduled for May 4,
              2021 at 12:30 p.m. before the Honorable Richard G. Kopf, in Courtroom
              2, United States Courthouse and Federal Building, 100 Centennial Mall
              North, Lincoln, Nebraska.


       2)     The defendant shall comply with all terms and conditions of supervised
              release which were imposed at sentencing.



February 3, 2021.


                                                    BY THE COURT:
                                                    s/ Cheryl R. Zwart
                                                    United States Magistrate Judge
